Name: Commission Implementing Regulation (EU) NoÃ 1069/2012 of 31Ã October 2012 entering a name in the register of protected designations of origin and protected geographical indications (Newmarket Sausage (PGI))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  Europe;  animal product;  marketing;  consumption
 Date Published: nan

 15.11.2012 EN Official Journal of the European Union L 318/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1069/2012 of 31 October 2012 entering a name in the register of protected designations of origin and protected geographical indications (Newmarket Sausage (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, the United Kingdoms application to register the name Newmarket Sausage was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 69, 7.3.2012, p. 15. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat-based products UNITED KINGDOM Newmarket Sausage (PGI)